DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claim 4 with regards to the rejection under 35 U.S.C. 112, rejection with respect to the same has been withdrawn.
With respect to Applicant’s amendment of claim 22 with regards to minor informalities, the claim objection with respect to the same has been withdrawn.

Claim Interpretation
The Office notes that Claims 1, 5, 8, 9, 26 and 28 continue to be interpreted under 35 U.S.C. 112 sixth paragraph, as was discussed in the previous Non-Final Office Action mailed September 10, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 11-12, 17-25, 28-29, 31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egozi et al. (WO 2016/200413; hereinafter “Egozi”).
Claim 1:
Egozi teaches an electronic system comprising 
a first data retriever configured to communicate with a first database associated with an analytic tool, and a second data retriever configured to communicate with a second database associated with an electronic testing device ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples,” wherein these “application monitoring solutions” store data in databases. [0020] “The first 29 and second set 39 of session events can be stored locally on a server running the application monitoring solution 22, remotely on a separate storage system 24 connected to the network … the ASARS [Application Session Analysis and Recommendation System] 20 may be done either on the AUT 12 or on a SaaS (software as a service) service that receives the original/unprocessed session's data collected by the App Monitoring Tool,” wherein the “ASARS” communicates with the first and second databases and as such comprises some form of a first and second data retriever.);

wherein the electronic testing device is configured to generate and store product testing data for the product in the second database ([0020] “The application monitoring solution 22 can also be set up similarly to capture a second set 39 of one or more reference session events such as a set of test session 40 which are typically developed by the DevOps or QA Engineers (QAE) 18 using a test management tool 19 … The test management tool 19 may be server,” wherein the “server” storing the “Test Management Tool” is the testing device, as shown in Egozi Fig. 1. [0034] “Test session - Application sessions that are typically created by QAEs and DevOps to test and debug applications or to simulate user usage of the application.”);
wherein the first data retriever comprises a first communication interface configured to electronically receive the information regarding the actual usage of the product from the first database; and wherein the second data retriever comprises a second communication interface configured to electronically receive the product testing data from the second database ([0051] “Fig. 3 is a block diagram of a computer based system 100 for implementing an ASARS 20 … The processor 102 is communicatively coupled with a communication channel 132 … to one or more communication devices 
wherein the electronic system further comprises a processing unit configured to compute a score indicating a quality of product testing for the product based on the information regarding the actual usage of the product and/or the product testing data (Fig. 3: Processor 102. [0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.” [0049] “Fig. 2 is an example overall flow diagram 50 for the ASARS 20 of Fig. 1 to generate a coverage score for each test 40 or reference 41 session with respect to each production 30 or base 31 session. Each of a first set 29 of event sessions, the set of base session 31 and each of a second set 39 of event sessions, the set of reference sessions 41 are respectively compared in ‘match’ unit 52 to calculate similarity scores, distance (between relative locations of events) scores and match scores for each pairing of base 31 and reference 41 sessions.”).

Claim 2:
Egozi teaches the electronic system of claim 1, wherein the analytic tool comprises a web analytic tool ([0018] “one or more application monitoring solution 22, 

Claim 3:
Egozi teaches the electronic system of claim 1, wherein the analytic tool comprises Google Analytics, Segment, MixPanel, or Heap ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples.”).

Claim 6:
Egozi teaches the electronic system of claim 1, wherein the processing unit is configured to compute the score based on a plurality of weights ([0055] “A real user coverage score module 118 use the similarity scores to calculate a coverage measure between sets of sessions. There may be three flavors of coverage measure provided by the module and each of these flavors may be applied both in the unique and actual settings. The three flavors are 1) weighted Sw, 2) optimal So, and 3) 1 -way SN.”).

Claim 8:
Egozi teaches the electronic system of claim 1, wherein the processing unit comprises a metric generator configured to generate metrics for respective aspects of the product ([0061] “A similarity and match module 314 produces a set of similarity scores, distance measures, and matching scores as well as organizing the set of first sessions into sets of matched first session and unmatched first sessions. A 

Claim 9:
Egozi teaches the electronic system of claim 8, wherein the processing unit also comprises a combiner configured to combine the metrics to determine the score ([0055] “A real user coverage score module 118 use the similarity scores to calculate a coverage measure between sets of sessions … These similarity scores are then summed over the entire base set of sessions in both the unique and actual settings and used to compute a percentage of coverage.”).

Claim 11:
Egozi teaches the electronic system of claim 8, wherein one of the aspects of the product comprises a webpage of a website ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design”).

Claim 12:
Egozi teaches the electronic system of claim 8, wherein one of the metrics indicates a degree of testing coverage for a respective one of the aspects of the product ([0049] “Fig. 2 is an example overall flow diagram 50 for the ASARS 20 of Fig. 1 to generate a coverage score for each test 40 or reference 41 session with respect to each production 30 or base 31 session.” [0050] “a coverage score for each reference session 41 under investigation.”).

Claim 17:
Egozi teaches the electronic system of claim 1, wherein the processing unit is also configured to generate a recommendation for a new product testing based on the score ([0047] “1. A coverage score for the tests under investigation in the second set of sessions captures how well one or more tests simulate their respective similar production sessions. There are other instances as well for the purpose of planning, such as simulate a new session which one may want to deploy and receive its potential usage and coverage based on the above analysis.” [0048] “To summarize, the disclosed technique for ASARS 20 provides information 36 and recommendations at the session level.” [0090] “Fig. 13 is an example implementation 1000 of an ASARS 20 with visualization of the analysis and recommendations.” [0105] “Example analysis and providing visual and actionable recommendations for test enhancement accordingly may also include at least one of the following, but not limited to, functionalities: a. Discover the uncovered production sessions 1032 by computing the similarities and match between the test sessions and the production sessions.”).

Claim 18:
Egozi teaches the electronic system of claim 1, wherein the processing unit is also configured to automatically provision one or more new product tests to test the product based on the score ([0047] “2. Highlighted gaps over the matched sessions provide which tests cover the production sessions (or vice versa) and how these test sessions can be modified to increase coverage and similarity to real user sessions; 3. 

Claim 19:
Egozi teaches the electronic system of claim 1, wherein the electronic testing device is configured to provide a user interface for allowing multiple testers to perform product testing for the product to generate the product testing data ([0018] “Application users 16 (also referred to herein at times as customers) typically interact with the AUT 12 via a client device such as a terminal, personal computer, workstation, laptop and notebook computers, tablet computers, Smart or feature cell-phones, or other handheld devices as just some examples.” [0023] “A sequence of events may be a single event such as a Graphical User Interface (GUI) command in the application or a combination of GUI events” [0025] “Sessions - A session is a period of activity of a user is interacting with an application. For this application, a ‘session’ is a sequence of events as monitored and collected by an application monitoring solution 22”).

Claim 20:
Egozi teaches the electronic system of claim 1, wherein the product testing data indicates aspects of the product that have been tested ([0106] “Many different ways of visualizing the analysis and recommendations may be chosen from selecting from example visualization options 1040, including but not limited to, Venn diagrams 1042 and product tree maps which represent the various scores by size and colors based on 

Claim 21:
Egozi teaches the electronic system of claim 1, wherein the product testing data indicates numbers of product testing performed for respective aspects of the product ([0054] “A unique/actual usage module 116 provides a usage measure between two sets of sessions. There are two flavors of usage measures which may be provided, a unique usage measure, and an actual (non-unique) usage measure. The unique usage measure is the number of unique matched base 32 (production 33) sessions that have been found as matched with a specific test 40 session or a set of reference sessions 41 out of the total number of base 31 (production 30) sessions. The actual usage measure is the actual number of non-unique matched base sessions 31 matched with a specific test session 40, or a set of reference sessions 41 , out of the total number of bae 31 (production 30) sessions.”).

Claim 22: (Currently Amended)
.

Claim 23:
Egozi teaches the electronic system of claim 22, wherein the database structure is also configured to store the score in association with the information regarding the actual usage of the product ([0084] “for each tuple of events, an example solution provides its real usage score in the production sessions as well as in the test sessions, where a tuple of events is a short subsequence of consecutive events of length at least 1 and as small or long as the app owner sets it.”).

Claim 24:


Claim 25:
Egozi teaches the electronic system of claim 1, wherein the score indicates how well a distribution of the product testing of various features of the product corresponds with a distribution of the actual usage of the product ([0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.”).

Claim 28:
Egozi teaches the electronic system of claim 1, further comprising a graphic generator configured to generate a graphic indicating the score ([0051] “The processor 102 may be also communicatively coupled in some examples to a graphics interface 106 to allow for visualization of the results and recommendations to the ASARS 20 

Claim 29:
Egozi teaches the electronic system of claim 1, wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design”).

Claim 31:
Egozi teaches the electronic system of claim 1, wherein the processing unit is configured to provide the score for display on a computer screen or a laptop screen ([0051] “The processor 102 may be also communicatively coupled in some examples to a graphics interface 106 to allow for visualization of the results and recommendations to the ASARS 20 user.” [0059] “a visualization module 130 may be included to help the AUT 12 QAE/DevOps or owner easily visualize the various measures, session sequences, and detected gaps.” [0106] “Many different ways of visualizing the analysis and recommendations may be chosen from selecting from example visualization options 1040, including but not limited to, Venn diagrams 1042 and product tree maps which represent the various scores by size and colors based on product features or other application usage areas,” wherein it is clear from the disclosure of Egozi that the 

Claim 33: (New)
Egozi teaches the electronic system of claim 1, 
wherein the analytic tool is associated with a first entity providing the analytic tool ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™.” [0019] “The application monitoring solution 22 is set up … to capture sessions of an application user's 16 use of the AUT 12 to create a first set 29 of one or more session events, such as set of production sessions 30.”), and 
wherein the electronic testing device is associated with a second entity that is different from the first entity ([0020] “a second set 39 of one or more reference session events such as a set of test session 40 which are typically developed by the DevOps or QA Engineers (QAE) 18 using a test management tool 19 … The test management tool 19 may be server,” wherein the “server” storing the “Test Management Tool” is the “second entity” storing the testing device, as shown in Egozi Fig. 1.”).

Claim 34: (New)
Egozi teaches the electronic system of claim 33, 
wherein the first data retriever and the second data retriever are associated with the second entity, not the first entity ([0020] “The test management tool 19 may be … integrated as part of other application testing tools.”[0051] “Fig. 3 is a block diagram of a computer based system 100 for implementing an ASARS 20… The processor 102 is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 10, 15-16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi as applied to claims 1, 6 and 9 above, and further in view of Kuhr et al. (US PGPUB  2017/0091460; hereinafter “Kuhr”).
Claim 4: (Currently Amended)
Egozi teaches the electronic system of claim 1, wherein the product comprises a website ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design, to see which performs better”).

With further regard to Claim 4, Egozi does not teach the following, however, Kuhr teaches:
wherein the information from the first database indicates traffic distribution for different parts of the website ([0053] “FIG. 2 illustrates data that might be maintained in test coverage database 108 shown in FIG. 1. The display of coverage data for a particular application can take many forms… In this example 200, the grains of an application (the circles) happen to be arranged in a graph structure where the grains are nodes of the graph. This can be considered a directed graph with edges exiting nodes to lower nodes. This graph might represent webpages with the edges representing hyperlinks and the nodes corresponding to a URL of a web application.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the website traffic data as taught by Kuhr in order to “help focus testing on portions of an application” (Kuhr [0028).


Egozi teaches all the limitations of claim 6 as described above. Egozi does not teach the following, however, Kuhr teaches:
wherein the weights correspond respectively with different parts of the product ([0019] “Each granular element, or ‘grain’, of an application might be tested for security separately, or a tester might test multiple grains as part of a security testing session.” [0053] “The grains/nodes of the graph might have different uses, with some nodes representing a subset of a webpage, a routine within a subroutine, a feature of an interface, an API call or other granular element.” [0024] “Some increased weighting might be provided for more risk-averse interfaces. For example, testing of an informational website for a bank might have lower weight than testing for the ability to falsify transactions.” [0030] “The shopping area of the website can be tested for vulnerabilities, so that unauthorized persons cannot get access to private data or deface the website using the interfaces available there. The administrative interface can also be tested”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the weighting as taught by Kuhr since “in some implementations, each grain is equally weighted whereas in others, the testing of one grain is more significant than the testing of another grain” (Kuhr [0028]).

Claim 10:

wherein the combiner is configured to apply respective weights for the metrics before combining the metrics to determine the score ([0026] “A coverage score might be used as a measure of how thoroughly parts of an application have been tested.” [0020] “The ‘coverage’ of an application is the aggregation of the test marks on the grains. In some embodiments, the coverage is a simple percentage, wherein each grain is equally important, and the tested/untested state is binary… In other embodiments, grains can have more than two values (tested, untested) and grain test status might be weighted”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the weighting as taught by Kuhr since “in some implementations… the testing of one grain is more significant than the testing of another grain” (Kuhr [0028]).

Claim 15:
Egozi teaches all the limitations of claim 1 as described above. Egozi does not teach the following, however, Kuhr teaches:
wherein the processing unit is configured to determine an additional score, wherein the score and the additional score are for respective different times, and wherein the electronic system further comprises a database structure configured to store the score and the additional score in association with the respective times ([0026] “To compute a coverage score for an application or a portion of an application, a test mark database might be maintained.” [0057] “FIG. 3 is a representation of a portion of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the weighting as taught by Kuhr since “might help focus testing on portions of an application that have changed considerably since they were last tested as opposed to testing on portions that are not changing” (Kuhr [0028]).

Claim 16:
Egozi in view of Kuhr teaches the system of claim 15, and Kuhr further teaches:
wherein the score and the additional score indicates how the quality of the product testing changes over time for the product ([0020] “The ‘coverage’ of an application is the aggregation of the test marks on the grains. In some embodiments, the coverage is a simple percentage, wherein each grain is equally important, and the tested/untested state is binary … In other embodiments, grains can have more than two values (tested, untested) and grain test status might be weighted by time to account for decay over time.” [0053] “FIG. 2 illustrates data that might be maintained in test coverage database 108 shown in FIG. 1.” [0054] “This data conveys a coverage map.”).

Claim 30:
Egozi teaches all the limitations of claim 1 as described above. Egozi does not teach the following, however, Kuhr teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the score display on a hand-held device as taught by Kuhr “so that the owners/managers of the target systems can access the target system to do their own review of testing activities, follow through with remediation, fixes, and other activities” (Kuhr [0038]), wherein the use of a hand-held device is advantageous since it enables an administrator to more readily perform related administrative operations since they would not be required to be in front of a stationary desktop system.

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi as applied to claim 1 above, and further in view of Holland et al. (US PGPUB  2017/0139723; hereinafter “Holland”).
Claim 5:
Egozi teaches all the limitations of claim 1 as described above. Egozi does not teach the following, however, Holland teaches:
wherein the processing unit comprises a normalizer configured to normalize the information regarding actual usage of the product ([0054] “Another useful metric for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the normalizing of information as taught by Holland as this “allows software applications to be benchmarked against each other based on big data workflow aggregation” (Holland [0054]).

Claim 26:
Egozi teaches all the limitations of claim 1 as described above. Egozi does not teach the following, however, Holland teaches:
wherein the processing unit comprises one or more normalizers configured to normalize the information regarding the actual usage of the product, and/or to normalize the product testing data ([0054] “Another useful metric for statistical analysis that may be generated is an Efficiency KPI. Efficiency KPI may be defined as: (ΔEvents/ΔDistance)/ΔTime=EPS (Effective Events per Second). EPS may be an application independent metric (e.g., a metric normalized between different applications). EPS may be used to compare different applications (e.g., different software applications).”).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi as applied to claim 8 above, and further in view of Gardner et al. (US Patent 10,606,736; hereinafter “Gardner”).
Claim 13:
Egozi teaches all the limitations of claim 8 as described above. Egozi does not teach the following, however, Gardner teaches:
wherein the metric generator is configured to generate one of the metrics based on a difference or a ratio between a number of user visits at a webpage and a number of tests performed for the webpage (Col. 7 Ln. 2: “The test plan shown in FIGS. 4A & 4B includes … the number of virtual users recommended for each path … to achieve an accurate level of load on the system, and the length of time that the load test should be run.” Col. 5 Ln. 21: “In one example, 100% of a … retailer's RUM [Real User Measurement] beacon data is collected over a specified time period … This data is analyzed and … peak traffic periods are identified in the data … in order to find the highest levels of load serviced by the website or application during the specified time period … the test plan is created based on a peak load model for the specified time period … the peak load model may be increased by a specified traffic factor (e.g., 55%) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the testing metrics as taught by Gardner in order “to provide confidence in the performance and scalability of the website/application” (Gardner Col. 5 Ln. 35).

Claim 14:
Egozi teaches all the limitations of claim 8 as described above. Egozi does not teach the following, however, Gardner teaches:
wherein the metric generator is configured to generate one of the metrics based on a difference or a ratio between a normalized number of user visits at a webpage and a normalized number of tests performed for the webpage (Col. 7 Ln. 2: “The test plan shown in FIGS. 4A & 4B includes … the number of virtual users recommended for each path … to achieve an accurate level of load on the system, and the length of time that the load test should be run.” Col. 5 Ln. 21: “In one example, 100% of a … retailer's RUM [Real User Measurement] beacon data is collected over a specified time period … This data is analyzed and … peak traffic periods are identified in the data … in order to find the highest levels of load serviced by the website or application during the specified 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the testing metrics as taught by Gardner in order “to provide confidence in the performance and scalability of the website/application” (Gardner Col. 5 Ln. 35).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Holland as applied to claim 26 above, and further in view of Balasubramanian et al. (US PGPUB  2019/0377736; hereinafter “Balasubramanian”).
Claim 27:
Egozi in view of Holland teaches all the limitations of claim 26 as described above. Egozi in view of Holland does not teach the following, however, Balasubramanian teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Holland with the normalizing of information as taught by Balasubramanian for purposes of implementing an “efficient method of verifying the implementation of requirements in a software development effort” (Balasubramanian [0009]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Egozi as applied to claim above, and further in view of Dunn et al. (US Patent 9,111,030; hereinafter “Dunn”).
Claim 32: (New)
Egozi teaches all the limitations of claim 1 as described above. Egozi does not teach the following, however, Dunn teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the separate databases as taught by Dunn since “it would be advantageous to reduce the amount of time required to test a software application by providing a simple, generic format for developing and executing test” (Dunn Col. 1 Ln. 38).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi as applied to claim 1 above, and further in view of Karanamsetty et al. (US Patent   10,754,762; hereinafter “Karanamsetty”).
Claim 35: (New)

wherein the electronic testing device is configured to provide a first instruction instructing a tester to test a first feature of the product (Col. 8 Ln. 15: “tracked features, such as searching for products, adding a product to the shopping cart, choosing 2-day-delivery, or reordering a previously purchased product.” Col. 9 Ln. 21: “automatic validation system 510 (FIG. 5) can be configured to: (1) retrieve a test case, such as one of test case(s) 511 (FIG. 5), as in Block 610 (where the test case can comprise one or more simulated user actions, at least one of which is associated with the tracked feature(s)); (2) launch web browser 520 (FIG. 5) that is configured to perform a test based on the test case, as in Block 620; and (3) perform the test based on the test case by: (a) initiating a session between web browser 520 and website 540 (FIG. 5), as in Block 630, (b) simulating one or more user actions on web browser 520 (FIG. 5) by conducting each of the one or more simulated user actions in the test case in sequence,” wherein a first of “the one or more simulated user actions” is the “first instruction … to test a first feature”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the tester instruction as taught by Karanamsetty since “developers or designers of the websites would want to test the features on the webpages with automatic validation tools before any updated webpages or new features are released” (Karanamsetty Col. 1 Ln. 16).


Egozi in view of Karanamsetty teaches the system of claim 35, and Karanamsetty further teaches:
wherein the electronic testing device is configured to provide a second instruction instructing the tester to test a second feature of the product, the second feature being different from the first feature (Col. 9 Ln. 21: “automatic validation system 510 (FIG. 5) can be configured to: (1) retrieve a test case, such as one of test case(s) 511 (FIG. 5), as in Block 610 (where the test case can comprise one or more stimulated user actions, at least one of which is associated with the tracked feature(s)),” wherein a second of “the one or more simulated user actions” is the “second instruction … to test a second feature”.).

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.

With respect to the Applicant’s argument regarding Claim 1, Pages 9-10 of the Remarks, that “Egozi does not disclose storing the first set 29 and the second set 39 in separate different respective locations - i.e., Egozi does not disclose or suggest storing the first set 29 in a first database, and the second set 39 in a second database,” the Office respectfully disagrees.
The Office first notes, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office further contends that Egozi does disclose generating and storing both actual usage information in a first database and testing data for a product in a second database, wherein the claim language does not preclude the first and second database from being the same database. See, for example, the following disclosure from Egozi:
Figure 1, showing sets of Production (29-31) and Test (39-41) session data.
[0020] “. The first 29 and second set 39 of session events can be stored locally on a server running the application monitoring solution 22, remotely on a separate storage system 24 connected to the network, remotely on the QAE/DevOps 18 workstation, or server, the test management tool 19, and/or a server hosting an ASARS 20.”
[0033] “Production session - User sessions recorded from a user's usage of an application in a production environment during a session.”
[0034] “Test session - Application sessions that are typically created by QAEs and DevOps to test and debug applications or to simulate user usage of the application. For this disclosure, the test session is a 'reference' session that is compared to the ‘base’ or production session for comparison.”
[0044] “create a useful collection of user sessions that are a sequence of events in a production environment by requiring the capturing and recording into a set of production sessions 30 such as a first set 29 of sessions. Also, the application 
Therefore the Office maintains that Egozi does teach Applicant’s Claim 1, including the limitation which recites, “…generate and store information regarding actual usage of a product in the first database … generate and store product testing data for the product in the second database.”

With respect to the Applicant’s argument regarding Claim 8, Pages 10-11 of the Remarks, that “Egozi does not disclose or suggest generating multiple metrics for respective aspects of the product,” the Office respectfully disagrees.
With regard to this argument the Office would like to first draw the Applicant’s attention to the following disclosure found in Egozi:
[0050] “the disclosed technique for the ASARS 20 provides an easy to understand coverage score along with gap discovery and highlighting to provide an application owner, QAEs, and/or DevOps with actionable information to … allow for feature planning when there is a need to understand whether expected user usage patterns are indeed occurring in the real session data and to what degree.”
[0090] “Fig. 13 is an example implementation 1000 of an ASARS 20 with visualization of the analysis and recommendations along with linking of tests to an application's product area or feature. Example ASARS 20 implementations may rely on the captured sessions from production and test session's data.”

As such, the Office contends that the production and test session usage data captured and analyzed in Egozi is analyzed to generate metrics regarding how real users are using the various software application product features, i.e. “respective aspects of the product,” wherein the real user feature usage metrics are further compared to the expected usage information reflected in the test session feature usage metrics. The Office further notes that the Applicant’s specification discloses in Paragraph [0146], “By means of non-limiting examples, the product may be any software…,” wherein the product disclosed in Egozi is a software application product.
Therefore the Office maintains that Egozi does teach Applicant’s Claim 8, including the limitation which recites, “…wherein the processing unit comprises a metric generator configured to generate metrics for respective aspects of the product”

With respect to the Applicant’s further argument, Pages 11-12 of the Remarks, that the features of Claim 25 are not taught by the cited prior art, the Office respectfully disagrees. This argument is similar to the argument presented in relation to Claim 8, both arguments stating that the session information in Egozi does not reflect production features. As such the Office directs the Applicant to the response regarding Claim 8, wherein the Office has provided examples of disclosure from Egozi which demonstrate 

With respect to the Applicant’s further arguments, Pages 12-13 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194